ON MOTION
ORDER
1st Media, LLC (1st Media), Electronic Arts, Inc., et al. (EA), and Sony Computer Entertainment America, Inc. (Sony) respond to this court’s order directing the parties to inform the court how this case should proceed in light of the court’s en banc decision in Therasense v. Becton, Dickinson & Co., 649 F.3d 1276, 2011 WL 2028255 (Fed.Cir.2011). 1st Media moves to summarily reverse the district court’s decision. EA and Sony oppose. 1st Media replies. EA and Sony move for leave to file a sur-reply.
We deem it the better course to have the parties raise the issues in the briefs.
Accordingly,
It Is Ordered That:
(1) The stay of proceedings is lifted. The motion for summary reversal is denied. The motions for leave are denied.
(2) 1st Media is directed to file its opening brief within 40 days from the date of filing of this order.